Date12-15-14    .             -H^/a-oi
                                     Clerk
  Abel Acosta
  Austin, TX 78711

  WR-78-612-04
  Cause No.   A-3193-99-01CR-W-4



  Dear Clerk,

      I'm writing in regard to some legal letters and motions I have sent the
  Court of Criminal Appeals of Texas. One is an objection to Court's decision
  and one is a motion for judgement. The Court has failed to respond in a reason
  able timeframe required by Due Course of Law of the land and Equal Protection
  for the accused.

      I would like to request a reopening as soon as possible.


                        Thank you.


                                             fuu*U    C^ lie/iwi/J KffiazK
                                             Inmate

     RECEIVED IN
COURT OF CRIMINAL APPEALS

      JAN 0 2 2015

   Abel Acosta, Clerk